Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2017/046659, hereinafter R1) with Wang (US 10,477,882) as evidence.
Claim 1 is limited to a process for producing a textured proteins product comprising at least two plant protein sources. The extrusion is carried out under high moisture, high temperature an high shear. The extrudate is cooled and dried. 
Claim 1 - R1 discloses a process for producing a meat substitute comprising two sources of plant protein. [0001]
Claim 1 - R1 discloses plant proteins comprising one or more pea protein powders, one or more chickpea protein powders, etc. [0012]
Claim 1 - R1 teaches of a process wherein a mixture comprising one or more sources of plant protein, one or more sources of lipid, and waster and optionally one or more sources of carbohydrates is extruded under specified conditions. [0013]
The one or more sources of plant proteins may comprise vegetable, fruit or cereal proteins, or any combination of any two or more thereof. [0017, 0018, 0019, 0020, 0024, 0043]
The mixture may comprise at least 50% solids comprising protein concentrate or protein isolate.  [0021, 0022, 0043]
The extruded meat substitute  may comprise at least about 20-90% by weight on a dry weight basis of one or more sources of plant protein. [0043]
Claims 4, 5- The extruded meat substitute composition or admixture may be substantially free of soy or components derived therefrom. The extruded meat substitute may also be substantially free of gluten or components therefrom. [0028-0029, 0030]
Claim 11 - The extruded meat substitute composition may comprise 30-75% moisture. [0053]
Claim 12 - The extrusion process may be carried out in an extruder comprising two or more barrel sections preceding an extrusion die. The extrusion may be carried out at 100-200 C in one or more of the barrel sections preceding the extrusion die. [0054]
Claim 8 - In preferred embodiments the plant protein is selected from pea, broad bean, potato, rice, lupin, water lentil, chickpea and or oat. [0057, 0059]. R1 does not expressly disclosed the cysteine content of the plant proteins, however, pea protein comprises cysteine and methionine.
Claims 2, 3, , 6, 8, 9 - The dry ingredients may comprise 20-80% pea protein and/or 20-80% by weight broad bean protein. [0060-0061, 0063]
Claim 6 -The meat substitute may comprise plant gums. [0064, 0065]
Claim 6 - More preferably, the formulation further includes xanthan gum, and/or pectin and/or konjac powder. [0068]
Claims  4, 5 - Preferably, the meat substitute is substantially free of wheat or wheat derived products or free of soy and soy derived products. [0070, 0071, 0072]
Claim 13 - R1 discloses details of the extrusion process. [00110-00117]
Claim 13 - R1 discloses that upon the application of heat, shear and pressure the protein material is denatured and aligns into fibers that resemble meat. [00115].
Claim 1 - R1 discloses the hardness and tensile strength of the meat substitutes. [00121, 00123]
Claims 15-20 - R1 discloses a number of soy and gluten free formulations comprising pea protein, broad bean protein and pumpkin powder. [00126].
It is noted that certain characteristics of the process or the product presently claimed may not be expressly disclosed by R1 however, as clearly disclosed by Wang (evidentiary ref.) vegan meat-replacement food products may be produced using pea protein and other ingredients employing an extrusion process. Wang teaches different textures of an extruded meat-replacement product may be achieved by controlling extrusion parameters such as water content, temperature, pressure, processing rate (screw speed) etc. The process of cooking under pressure, moisture and elevated temperature, is effective to provide: texture alteration, grinding, thermal treatment, hydration, partial dehydration, expansion, homogenization, shearing, etc. (col. 7, lines 46-55)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the process of R1 by varying process 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HAMID R BADR/Primary Examiner, Art Unit 1791